This is a companion case to that of Bond E. Burnett, by H. L. Burnett, his father and next friend, v. J. J. Allen. *Page 500 
In that case the victim of the accident sued for damages accruing to him.
In this case the suit is by H. L. Burnett, the father of Bond E. Burnett, for damages sustained by the father by reason of the same acts which are complained of in the other suit.
Therefore, the judgment here should be reversed and the cause remanded for further proceedings on authority of the opinion and judgment in the companion case and authorities therein cited. It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.